United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4265
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Alvin Wade Summers

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of South Dakota - Pierre
                                   ____________

                           Submitted: December 11, 2017
                             Filed: February 23, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and MELLOY, Circuit Judges.
                         ____________

PER CURIAM.

       After Alvin Wade Summers admitted to violating conditions of his supervised
release, the district court1 revoked his supervised release and sentenced him to eleven

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
months of imprisonment. This was the second revocation of Summers’s supervised
release for similar violations. Summers appeals, arguing that his eleven-month
sentence is substantively unreasonable. We affirm.

      In 2009, Summers pleaded guilty to an underlying offense, assault resulting in
serious bodily injury, and was sentenced to a term of imprisonment to be followed by
a period of supervised release. In 2011, Summers completed his term of
imprisonment and began his period of supervised release. After Summers violated
conditions of his supervised release, the district court in 2014 revoked Summers’s
supervised release and sentenced him to a second term of imprisonment to be
followed by a second period of supervised release.

       In 2015, Summers completed his second term of imprisonment and began his
second period of supervised release. During this second period, Summers again
violated numerous conditions of his supervised release. He tested positive for
prohibited substances, he missed required appointments, and he frequently absconded
from a drug-treatment center where he was receiving treatment. After he last
absconded, he was absent from supervision for almost one year. He eventually was
located, and he admitted to two violations of his supervised release. In 2016, the
district court again revoked Summers’s supervised release and sentenced him to
eleven months of imprisonment to be followed by twenty months of supervised
release. Summers timely appealed.

       Summers contends that “the district court did not account for the mitigating
factors Summers raised” and “did not discuss or even reference the 18 U.S.C.
§ 3553(a) factors in imposing the sentence.” These errors, Summers argues, were an
abuse of the district court’s discretion. The government characterizes Summers’s
argument as asserting a procedural error, rather than an abuse of discretion. But
because Summers rejects this characterization and asserts that he argues only that the
district court did not properly weigh the § 3553(a) factors, we consider only that

                                         -2-
argument. We thus review the substantive reasonableness of Summers’s sentence
under the “deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S.
38, 41 (2007). “A district court abuses its discretion when it (1) fails to consider a
relevant factor that should have received significant weight; (2) gives significant
weight to an improper or irrelevant factor; or (3) considers only the appropriate
factors but in weighing those factors commits a clear error of judgment.” United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (citation omitted).

       We conclude that the district court did not abuse its discretion in sentencing
Summers. Because the eleven-month sentence was within the applicable guideline
range of five to eleven months, we presume the sentence to be reasonable. See
United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009); see also Rita v. United
States, 551 U.S. 338, 341 (2007). Further, the record includes ample evidence
supporting the sentence imposed. Of note, the district court revoked Summers’s
supervised release—for a second time—because he repeatedly violated his
supervised-release conditions. Summers argues that the district court placed too
much weight on one fact: that Summers repeatedly absconded from his drug-
treatment center. The court should have placed greater weight, Summers claims, on
the mitigating evidence, including his diagnoses for anxiety, anger, sleeplessness, and
depression. “This court, however, gives district courts ‘wide latitude to weigh the
§ 3553(a) factors in each case and assign some factors greater weight than others in
determining the appropriate sentence.’” United States v. Misquadace, 778 F.3d 717,
719 (8th Cir. 2015) (per curiam) (quoting United States v. Gonzalez, 742 F.3d 815,
817 (8th Cir. 2014)). And although the district court’s explanation for the sentence
it selected was sparse, “[a] sentencing court is not required to recite each of the 18
U.S.C. § 3553(a) factors when determining a sentence; it is sufficient that the district
court makes clear that it actually considered the § 3553(a) factors.” United States v.
Vinton, 631 F.3d 476, 487 (8th Cir. 2011) (citing Feemster, 572 F.3d at 461); see also
Rita, 551 U.S. at 356 (“[W]hen a judge decides simply to apply the Guidelines to a
particular case, doing so will not necessarily require lengthy explanation.”). The

                                          -3-
district court also presided over the sentencing hearings for both Summers’s
underlying conviction and the first revocation of his supervised release. The court
therefore “was fully apprised of [his] history and characteristics,” United States v.
Miller, 557 F.3d 919, 922 (8th Cir. 2009), which are two of the § 3553(a) factors.
The record demonstrates that the district court considered the § 3553(a) factors. For
these reasons, the district court did not abuse its discretion, and Summers’s sentence
is substantively reasonable.2

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




      2
        Although not relevant to this appeal, we note that after the parties filed their
briefs but before the case was submitted, Summers finished his third term of
imprisonment (the term he challenges here), he began his third period of supervised
release, and the district court revoked this third supervised release for a supervised-
release violation: failing to report to the probation office. The district court sentenced
Summers to twenty-four months of imprisonment, which Summers is now serving,
and no period of supervised release. Summers did not appeal that revocation or
sentence. Although the parties have not raised a mootness argument, it is unclear
what relief could be accorded Summers, even if we were to agree that his sentence
was unreasonable.

                                           -4-